Title: To James Madison from Armand Duplantier, 6 September 1808
From: Duplantier, Armand
To: Madison, James



Monsieur
Nolle. Orleans le 6. Septembre 1808.

Mes éfforts pour terminer La Collocation des terres accordées par Le gouvernement au general La fayette n’ont pas eu jusqu’ici beaucoup de Succès.  Apres avoir Long tems attendus pour récueillir toutes Les informations possibles Sur La Situation des terres vacantes afin de placer avantageusement Celles du gl., n’ayant plus aucun espoir d’en Colloquer aupres de La ville; j’avois enfin decouvert une Collocation Convenable Sur Le mississippy audessus de La Pte Coupée, et J’y avois fait arpenter dix mille acres de terres.  Un manque de formalité de La part de Larpenteur m’avoit mis dans La necessité de lui renvoyer Les plans pour qu’il remediat à Ce défaut.  Ce fut dans Ces entrefaites qu j’eus L’Honneur d’écrire à Mr. Le president pour L’informer de La Situation de Cette affaire, et lui annoncer que j’esperois qu’elle alloit Se terminer à ma Satisfaction.Je prens La Liberté de vous referer à Cette Lettre qu’il vous a probablement Communiquée.  J’étois alors Loin de m’attendre que de nouvelles difficulté Se préparaient.  Cependant j’ai eu Le déplaisir de voir rejetter La plus grande partie de Larpentage que j’ai fait faire, faute de quelques expressions qui dans Les Certificats de L’arpenteur ne Sont pas Strictement Conformes à La Lettre de La Loi.  Le register, qui ne Croit pouvoir S’écarter d’aucunes des particularites minutieusement Stipulées dans Cette Loi, S’est refusé à enregistrer Six des Warrants que j’avois fait Colloquer dans L’endroit mentionné Ci dessus, de Sorte que jusqu’aujourdhui tous mes éfforts n’ont réussi qu’à en faire placer quatre; et S’il arrive, Comme j’ai lieu de Le craindre, que L’arpenteur ne puisse rien changer à La teneur de Son Certificat, je me trouveres embarrassé plus que jamais; Car presque toutes Les terres vacantes de quelques valeur, jusqu’à une tres grande distance de La Capitale, Sont, ou ont été établis.
Les dificultes que J’éprouve me causent d’autant plus de peine que, j’ai de nouvelles raison d’être inquièt Sur Le Sort de Mr. La fayette.  Jai reςu dernièrement une Lettre de lui, par votre entremise, dans La quelle il ne me Cache pas que Le fardeau de Ces dettes devient de jour en jour plus pesant, il vat jusqu’a me dire qu’il a été au moment de tirer Sur moi pour une Somme de 50 à 100 mille francs, Ce qui m’eut jetté dans un tres grand embarras, puisque non Seulement je n’ai aucun fonds à lui, mais que je Suis moi mesme Sans moyens pécuniaires, tous mes fonds ayant été employes en terres qui, dans Ce moment, Sont Sans valeur.  Mr. de La fayette n’a pas reflechi que dans Le Cas mesme ou je trouverais à vendre ou engager Ses terres pour une Certaine Somme je n’ai aucun pouvoir pour Cela; et que tirer Sur moi Serait me mettre dans la nécessité de Laisser protester Ses Lettres de changé.
Enfin, Monsieur, vous voyez Combien il m’est dificile de remplir Les vues bienfaisantes du gouvernement envers Mr. Lafayette.  Mes recherches et mes éfforts pour lui procurer une Collocation avantageuse, n’ont encore réussi qu’en partie.  Je manquerois à La Confiance qui a été placé en moi, Si je lui prenois des terres tres médiocres, et Les terres vacantes de quelque valeur Sont extremement rares.  Dans Cette Situation je me permettrais de vous Solliciter d’user de tous Les moyens qui Sont en votre pouvoir pour obtenir au general La fayette quelques nouvelles faveur.  Trouvez bon que je vous refere à Ce Sujet, à La Lettre que jai eu L’honneur d’écrire à Mr. Le président, et agréez L’assurance du respect avec Le quel je Suis Monsieur Votre tres humble et tres obéissant Servt.

Duplantier


P. S.  La difficulté nouvelle occasionnée par La diference qui Se trouve entre Les expressions des certificats de L’arpenteur, et celles de La Loi Consiste en Ce qu’aulieu de dire, that the Survey does not include any improved Lands or lots," il dit seulement "that it does not include any Lots".  Cela provient de Ce que L’arpenteur a trouvé quelques défrichements nouveaux fait par des gens qui nont aucun titre, et qui Se fondent uniquement Sur un article de La derniere Loi relative aux terres, que je n’ais pas dans ce moment ci Sous Les yeux, mais qu’il vous est facile d’examiner.
Apres avoir été Succesivement déchu des esperances que j’avois conςues de Colloquer avantageusement Les terres à Mons. de Lafayette, d’abord aupres de La Nelle. Orléans, ensuite dans Le Seul endroit vacant que j’aye pu trouver Sur Le mississipy, je me verrai probablement forcé de me Contenter de faire placer Le moins mal possible Les 4520. qui restent.  Je Suis vraiment peiné de Ces Contre tems, Surtout à cause de L’embarras qui doit en resulter pour Les affaires du general Lafayette.
Les 4000 acres qui Sont Colloqués auront avec Le tems une valeur Considerables.
Je pourrais mesme Si J’y étais autorisé, en disposer des à présent; mais à Long termes, quant à La rente au comptant, même en partie, je ne crois pas qu’il faille y Songer.

